Title: From James Madison to William Hull, 8 December 1806
From: Madison, James
To: Hull, William



Sir.
Department of State, Decr. 8th. 1806.

I enclose a pardon of the homicide committed by Mechosee, mentioned in your letter of the 18th. ult: and some of the documents printed by order of Congress.
Having occasion to use the laws of the Michigan Territory, passed since the reassembling of the Governor and Judges this Summer, and particularly the law respecting the creation of a bank, I request you to be pleased to cause copies to be forwarded as soon as convenient.  I am &c.

James Madison.

